              Case 1:21-cv-01097-AT Document 1 Filed 03/17/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA

                                 )
IN THE MATTERS OF EAGLE MOUNTAIN )
VIEW, LLC, ENGLISH MOUNTAIN      )
VIEW, LLC, AND CARVER MOUNTAIN   )
RESERVE, LLC,                    )
                                 )
   EAGLE MOUNTAIN VIEW, LLC,     )
   ENGLISH MOUNTAIN VIEW, LLC,   )
   AND CARVER MOUNTAIN           )
   RESERVE, LLC,                 )
                                 )
          Petitioners,           )
                                 )
   Kerry Mock,                   )
                                 )
          Intervenor–Petitioner, )
                                 )
     v.                          )                        Civil Action No. _____
                                 )
   UNITED STATES OF AMERICA,     )
                                 )
          Respondent.            )
                                 )
                                 )

 PETITION OF EAGLE MOUNTAIN VIEW, LLC, ENGLISH MOUNTAIN
       VIEW, LLC, AND CARVER MOUNTAIN RESERVE, LLC
     TO QUASH IRS SUMMONSES OR, IN THE ALTERNATIVE,
            TO EXAMINE IRS AGENT YAN SHU ZHAO

        Pursuant to 26 U.S.C. §§ 7609(b)(2) and (h), Eagle Mountain View, LLC

(“Eagle Mountain View”), English Mountain View, LLC (“English Mountain

#3192915v11
                                         -1-
              Case 1:21-cv-01097-AT Document 1 Filed 03/17/21 Page 2 of 6




View”), and Carver Mountain Reserve, LLC (“Carver Mountain Reserve”)

(collectively “the Entities”) hereby petition this Court for an order quashing six

Internal Revenue Service (“IRS”) summonses issued to Joseph (“Joe”) Skalski,

Esq. and his wife Kimberly Skalski CPA on or about February 25, 2021. Kerry

Mock joins and adopts the Entities’ petition to quash as an intervenor. Mr. Mock

has standing to intervene as a person entitled to notice of the summonses under 26

U.S.C. § 7609(a). See 26 U.S.C. § 7609(b)(1).

        The summonses purport to be related to IRS audits of (a) Eagle Mountain

View’s 2016 tax return, which includes a charitable contribution deduction for the

granting of a 2016 conservation easement; (b) Carver Mountain Reserve’s 2016 tax

return, which also includes a charitable contribution deduction for the granting of a

2016 conservation easement, and (c) English Mountain View’s 2016 tax return,

which includes a charitable contribution deduction for a 2016 fee simple donation.

However, as detailed in the attached Memorandum of Law, the summonses are

improper and harassing and should not be enforced. First, these summonses were

issued in bad faith pursuant to, for example, U.S. v. Clarke, 573 U.S. 248 (2014).

Second, with respect to Mr. Skalski, these summonses deliberately seek to invade

and evade the attorney-client privilege. Third and finally, the summonses are

overbroad and seek irrelevant information relating to years not under audit.
#3192915v11
                                         -2-
              Case 1:21-cv-01097-AT Document 1 Filed 03/17/21 Page 3 of 6




        WHEREFORE, the Entities request the Court enter an order quashing the

summonses or, in the alternative, permit the Entities to conduct an examination of

the IRS agent who has led the Entities’ audits and issued these summonses

regarding her reasons for issuance pursuant to U.S. v. Clarke. 573 U.S. 248 at 254

(“the taxpayer is entitled to examine an IRS agent when he can point to specific

facts or circumstances plausibly raising an inference of bad faith.”).

        Respectfully submitted, this 17th day of March, 2021.


                                           /s/ Jason J. Carter
                                           Jason J. Carter
                                           Georgia Bar No. 141669
                                           carter@bmelaw.com
                                           Amanda D. Bradley
                                           Georgia Bar No. 560602
                                           bradley@bmelaw.com
                                           Bondurant, Mixson & Elmore, LLP
                                           1201 W. Peachtree St, N.W. Suite 3900
                                           Atlanta, Georgia 30309
                                           (404) 881-4100 – Phone
                                           (404) 881-4111 - Fax




#3192915v11
                                         -3-
              Case 1:21-cv-01097-AT Document 1 Filed 03/17/21 Page 4 of 6




                         CERTIFICATE OF COMPLIANCE
                            WITH LOCAL RULE 5.1

        Counsel for Petitioners Eagle Mountain View, LLC, English Mountain View,

LLC, and Carver Mountain Reserve, LLC certifies that the foregoing document

was prepared in Times New Roman, 14-point font, in accordance with Local Rule

5.1.

        This 17th day of March, 2021.

                                               /s/ Jason J. Carter
                                               Jason J. Carter
                                               Georgia Bar No. 141669




#3192915v11
                                         -4-
              Case 1:21-cv-01097-AT Document 1 Filed 03/17/21 Page 5 of 6




                            CERTIFICATE OF SERVICE

        I hereby certify that this 17th day of March, 2021, a copy of the foregoing

PETITION OF EAGLE MOUNTAIN VIEW, LLC, ENGLISH MOUNTAIN

VIEW, LLC, AND CARVER MOUNTAIN RESERVE, LLC

TO QUASH IRS SUMMONSES OR, IN THE ALTERNATIVE,

TO EXAMINE IRS OFFICIALS was filed with the Clerk of Court using the

CM/ECF system, and deposited in the United States Mail, Certified, return receipt

requested, with postage prepaid to the following:



Yan Shu Zhao, Internal Revenue Agent:
Internal Revenue Service
2888 Woodcock Blvd,
Atlanta, GA 30341

Andrew S. Breig, Internal Revenue Agent Manager:
Internal Revenue Service
2888 Woodcock Blvd,
Atlanta, GA 30341

Joseph and Kimberly Skalski
4601 Chardonnay Ct,
Dunwoody, GA 30338

Kerry Mock
11175 Cicero Drive
Suite 100
Alpharetta, GA 30022

#3192915v11
                                         -5-
              Case 1:21-cv-01097-AT Document 1 Filed 03/17/21 Page 6 of 6




Merrick B. Garland, Attorney General, U.S. Dept. of Justice
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Kurt R. Erskine, Acting United States Attorney
For the Northern District of Georgia
Richard B. Russell Federal Building
75 Ted Turner Dr. SW
Suite 600
Atlanta, GA 30303-3309

        This 17th day of March, 2021.


                                           /s/ Jason J. Carter
                                           Jason J. Carter
                                           Georgia Bar No. 141669




#3192915v11
                                         -6-
